Simmons, C. J.
1. The evidence was conflicting; the jury believed the witnesses for the defendant; the trial judge, knowing the witnesses better than does this court, was satisfied with the verdict; and in such a case this court will not overrule his discretion in refusing a new trial.
2. Points not raised by the pleadings, or in the motion for new trial or the bill of exceptions, but made for the first time in this court, will not be considered.

Judgment affirmed.


All the Justices concurring.